AO 93 (Re\'. 11/| 3] Search and Seizure Warrant (Page 2d

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy oi" warrant arjjnventory left With:
'3)`-}@1/»-\\ 7@_7 ,0/1‘4/3-0!(6 girlme \L\ ch./`.`c,[ ymcta.p¢qe\\\

 

Inventory lnade in the presence of : `/

]l\ L\A\rf;‘( A’\mot@c& or l

 

lnventory of the property taken and name of any person(s) seize`€i:

366 cr/H~ae\neo{ 5?/`6‘6¢€{\\§\/1@6'}-

 

Certiiication

 

 

I declare under penalty of perjury that this inventory is correct and was returned along With the original Warrant to the
designated j udge.

n -""7
' I.

Date: `F" ' _>\"/ f 53 f
91 writing ojicer' 's signature
?O\)H`?O\£\ 09me . SDQCFM[ /!~»;@»_Jd`

\JPri`nrea’ name mild title \J

 

 

§it =Z iad 09 lJUH|UZ

ii ,_ _. r:|r..;_ .‘ ,. d ,` .i

   

 

AO 93 {Rev. 1 1/13) Search and Seizurc Warrant

UNITED STATES DisrRrCT CoURT

for the
Southern District of Ohio

In the Matter of the Search of

(Br'i`ejl'y describe the properly to be searched
or ideritijfv the person by name and address)

caSeNO_`§§` : 1§§ mi §§ _;;. §§ ij rig
l\/|ICHAEL J. NEW!VIAN

A residence located at:
1555 North FairHeld Road

Beavercreek, Ohio 45432
SEARCH AND SEIZURE WARRANT

 

To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of Ohio
(i'der:ti'/j» the person or describe tire property to be searched and give irs location):
SEE ATTACHMENT A

l find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (i'denn_?;jz ike person or describe the property to be seized)'.

SEE ATTACHMENT B

YOU ARE COMMANDED to execute this warrant on or before NOV€mbGT 7, 2013 (m)r re exceed 14 de_v.s~)
g in the daytime 6:00 a.rn. to 10:00 p.rn. El at any time in the day or night because good cause has been establishedl

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Hon. |V|ichae| J. Newman
(Um`red States Magistrate Jirdge)

 

   
 
        
     
  

rse result listed in 18 U.S.C.
§§;é§§cwe person who, or whose

/§j<<, 1 \</
§§§ ` § /`\\

CI Pursuant to 18 U.S.C. § 3103a(b), l find that immediate notification may hay

property, will be searched or seized (check the appropriate box)
El for days mar ro exceed 30) CI until, the facts justifying, the l

 

    

Date and time issued: ( 0 l?_!_j. l 1 f z n y\/\
l 1 t \.)

City and state: Dayton, 0th

 

 

 

lfem

 

 

 

 

 

 

 

 

 

 

# Description Room Spet:ific i.ocation Co|lected by

l ’i'wo airline tickets in the name of Naser Saud N On booksheif Herwig
Almadaoji

2 Three credit cards in the name of Naser Saud N On bookshelf Herwig
A|madaoji:
1) Visa #4867-9600-4502-0707
2) Mastercard #5424-3270-7310-2679
3| Visa #4867-9600-4467§4855

3 Nol<ia mobile phone, Model 2330L-2, iNlEi N On bookshe|f Herwig
354323/04/563263/3

4 HP laptop, serial number SC08244C77 N Floor by bed Henderson

5 Lenovo iaptop ldeapad containing 1 TB Seagate N Floor by bed Henderson
HDD, Model SDCOOL serial number WESlMTES

6 Green backpack containing: N ln closet on floor Herwig
l) Luggage tag
2) Samsung power adapter
3) S|M card
4} Foreign coins

7 Sony P54, Model CUYH/1115A, seriai number N Chair by end of bed Henderson
M8325342632

8 iView tablet, N|cde| i7OBQ serial number 150- N F|oor by head of Herwig
i'?OSQ§QVGlOBO bed

9 Lenovo all-in-one computer, Modei Lenovo 'l'iny, N On desk Herwig

 

serial number SMJS?MSF

 

 

 

 

 

